On Petition foe a Rehearing.
Hammond, J. —
Appellant claims that the conclusion reached in the foregoing opinion is in conflict with the Warrick Building and Loan Ass’n v. Hougland, 90 Ind. 115. It .appears from the statement of that case that there was an exception to the judgment, but whether there was any exception to the finding or conclusions of law on the agreed facts is not shown. The precise question of practice involved in this case was not considered in that. The opinions of this *152court usually state only so much of the record as is essential to clearly present the questions controverted. It was said in the case cited that “ there must be an exception to the decision of the court upon the agreed statement of facts, in order to reserve any question for this court.” It was not decided in that case that an exception to the judgment was sufficient. It clearly is not, as is shown in the cases cited in the principal opinion. We could not change our conclusions without-overthrowing a number of well considered cases. The practice to which we adhere is in harmony with that in the analogous case of a special finding of facts, where, to save any question for this court, there must be an-exception to the conclusions of law. 1 Works Pr., section 809.
Filed Dec. 20, 1884.
Petition for a rehearing overruled.
Niblacic, J., took no part in the decision of this case.